id office uilc cca_2010051909153662 ---------------------------- number release date from ------------------------- sent wednesday date am to -------------- cc subject re collection of performance bonds miller act surety bods and bail bonds ------ unfortunately i don't know anything about the collection of miller act performance bonds surety bonds or bail bonds i am trying to find someone to help you in the meantime i found the excerpt below in the gl-1 training materials hopefully it will be helpful -------- the miller act if a subcontractor or supplier who provides labor or materials to a prime contractor is not paid for work done on behalf of the government then sovereign immunity would leave them without the ability to recover directly against the government to protect these subcontractors and suppliers congress enacted the miller act currently codified pincite u s c and in 525_us_255 specifically the miller act requires that the prime contractor on certain federal construction projects furnish both a performance and a payment bond to the federal government b efore any contract of more than dollar_figure is awarded for the construction alteration or repair of any public building or public work of the federal government thus allowing a subcontractor or supplier to sue on the surety bond u s c ' b although the miller act requires payment and performance bonds for federal contracts and provides for the right to sue on the payment bond it does not set forth the priorities as between any claim of the surety and any claim the government has for debts owed to it by the contractor however the supreme court addressed this issue in the case 332_us_234 in munsey trust the court first held that the government like any creditor has the right to setoff amounts owed to a debtor against amounts the debtor owes to the government u s pincite the court rejected the surety s argument that it was entitled to the balance due because it was subrogated to the rights of the subcontractors noting that subcontractors have no enforceable rights against the united_states and that in this case the subcontractors had been paid the court also considered the result if the contracts had not been completed it noted that if the government completed the job itself the surety would be liable for any amount required to complete the job in excess of what the government would have paid the contractor however if the surety completed the job the court stated that the surety would be entitled to the aretained moneys in addition to progress payments as otherwise a surety would rarely agree to complete a job if it knew that by doing so it would lose more money than if it had allowed the government to proceed id pincite subsequently lower courts have cited the supreme court’s analysis in munsey trust to distinguish between those circumstances in which the surety makes payments pursuant to its payment bond and the government has the right to setoff see 846_f2d_65 fed cir united_states fid guar co v 475_f2d_1377 ct_cl 367_f2d_834 ct_cl and those in which the surety satisfies its performance bond obligation and the government does not have the right to setoff see 845_f2d_971 fed cir 435_f2d_1082 5th cir 382_f2d_317 5th cir cert_denied 390_us_906 although munsey trust involved a setoff rather than a levy the courts have not distinguished the cases on the basis of whether the government asserted a right to setoff trinity universal ins co f 2d pincite or whether a levy was served aetna casualty surety co f 2d pincite united_states fid guar co v united_states f 2d pincite0 the law is the same regardless of the method in which the government asserted its claim
